DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Patrick Njeim on 4/28/2021.
The application has been amended as follows: 
1.	(Currently Amended) A streaming media player, comprising:
a printed circuit board;
a video processor mounted to the printed circuit board and configured to process video data into a video signal;
a wireless communications processor mounted to the printed circuit board;
a patch antenna mounted to the printed circuit board and configured to receive radio frequency signals in a frequency range, the patch antenna including:
a layer of dielectric material,
a conductive patch on the dielectric material,
a first antenna feed in a first position with respect to the conductive patch, the first antenna feed being electrically coupled to the wireless communication processor by a first signal line, and

a filter circuit configured to reduce a magnitude of a portion of the video signal, the component signal having a frequency in the frequency range
2.	(Original) The streaming media player of claim 1, wherein the layer of dielectric material includes a top surface, a bottom surface separated from the top surface by a distance, a first sidewall extending from the top surface to the bottom surface, and a second sidewall extending from the top surface to the bottom surface and the first antenna feed is on the first sidewall and the second antenna feed is on the second sidewall.
3.	(Original) The streaming media player of claim 1, wherein a first portion of the dielectric material having a thickness of at least 1 millimeter is between the first antenna feed and the conductive patch and a second portion of the dielectric material having a thickness of at least 1 millimeter is between the second antenna feed and the conductive patch.
4.	(Original) The streaming media player of claim 1, further comprising:
a first conductive pin extending through the layer of dielectric material from a top surface of the layer of dielectric material to a bottom surface of the layer of dielectric material and wherein the first antenna feed is electrically coupled to the first conductive pin and a first portion of the conductive patch is between the first antenna feed and the layer of dielectric material; and

5.	(Currently Amended) A device, comprising:
a substrate;
a video processor on the substrate, the video processor configured to process video data into a video signal;
a wireless communication processor on the substrate;
a patch antenna mounted to the substrate, the patch antenna configured to transmit and receive radio frequency signals in a frequency range and including:
a layer of dielectric material,
a conductive patch on the dielectric material,
a first antenna feed electrically coupled to the wireless communication processor, and
a second antenna feed electrically coupled to the wireless communication processor, wherein the first antenna feed is orthogonal to the second antenna feed; and
a filter circuit configured to reduce a magnitude of a portion of the video signal, the component signal having a frequency in the frequency range
6.	(Original) The device of claim 5, wherein a first position of the first antenna feed is rotationally offset around an axis through a center of the conductive patch by 90 degrees from a second position of the second antenna feed.
7.	(Original) The device of claim 5, wherein a first portion of the dielectric material is between the first antenna feed and the conductive patch and a second portion of the dielectric material is between the second antenna feed and the conductive patch.

9.	(Original) The device of claim 5, further comprising:
a first conductive pin extending through the layer of dielectric material from a top surface of the layer of dielectric material to a bottom surface of the layer of dielectric material and wherein the first antenna feed is connected to a first end of the first conductive pin and the conductive patch is between the first antenna feed and the layer of dielectric material; and
a second conductive pin extending through the layer of dielectric material from the top surface of the layer of dielectric material to the bottom surface of the layer of dielectric material and wherein the second antenna feed is connected to a first end of the second conductive pin and the conductive patch is between the second antenna feed and the layer of dielectric material.
10.	(Original) The device of claim 5, wherein the conductive patch, the first antenna feed, and the second antenna feed are on a top surface of the layer of dielectric material and the conductive patch does not directly contact the first antenna feed or the second antenna feed.
11.	(Canceled).
12.	(Original) The device of claim 5, wherein the substrate includes a ground isolation region between the patch antenna and the video processor.
13.	(Original) The device of claim 12, wherein the ground isolation region extends contiguously from a first edge of the substrate to a second edge of the substrate and has a width of between .3 millimeters and 3 millimeters.
14.	(Currently Amended) A device, comprising:

a video processor on the substrate, the video processor configured to process video data into a video signal; [[and]]
a patch antenna mounted to the substrate, the patch antenna configured to receive radio frequency signals in a frequency range and including:
a first antenna feed electrically coupled to a wireless communication processor, and
a second antenna feed electrically coupled to the wireless communication processor, wherein the first antenna feed is orthogonal to the second antenna feed; and
a filter circuit configured to reduce a magnitude of a portion of the video signal, the component signal having a frequency in the frequency range.
15.	(Original) The device of claim 14, wherein a first position of the first antenna is rotationally offset around an axis orthogonal to a center of the patch antenna by 90 degrees from a second position of the second antenna feed.
16.	(Original) The device of claim 14, wherein the patch antenna includes a layer of dielectric material and a conductive patch on the layer of dielectric material and a first portion of the dielectric material is between the first antenna feed and the conductive patch and a second portion of the dielectric material is between the second antenna feed and the conductive patch.
17.	(Original) The device of claim 14, wherein the patch antenna includes a layer of dielectric material including a top surface, a bottom surface separated from the top surface by a distance, a first sidewall extending from the top surface to the bottom surface, and a second sidewall extending from the top surface to the bottom surface and the first antenna feed is on the first sidewall and the second antenna feed is on the second sidewall.
18.	(Original) The device of claim 14, wherein the patch antenna includes a layer of dielectric material and a conductive patch, and the conductive patch, the first antenna feed, and the second antenna feed are on a top surface of the layer of 
19.	(Canceled).
20.	(Original) The device of claim 14, wherein the substrate includes a ground isolation region between the patch antenna and the video processor.

Allowable Subject Matter
Claims 1-10, 12-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 5 & 14, the prior art of record does not fairly teach nor render obvious the limitation “a filter circuit configured to reduce a magnitude of a portion of the video signal, the component signal having a frequency in the frequency range” in the arrangement as recited in the claims. Claims 2-4, 6-10, 12-13, 15-18 & 20 directly or indirectly depend from their respective independent claims 1, 5 & 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845